Citation Nr: 0019038	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization in February 
and March  1997 for service-connected low back disability.

2.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30, based on a period of convalescence 
following surgery for service-connected low back disability.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for thoracic spine 
disability.

5.  Entitlement to an increased rating for service-connected 
herniated nucleus pulposus, L4-5, with microdiscectomy, 
currently evaluated as 40 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
January 1976, and from November 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1997 and February 1998 rating 
decisions of the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In regard to the 
July 1997 rating decision, a notice of disagreement was 
received in August 1997, a statement of the case was issued 
in August 1997, and a substantive appeal was received in July 
1998.  In regard to the February 1998 rating decision, a 
notice of disagreement was received in April 1998, a 
statement of the case was issued in May 1998, and a 
substantive appeal was received in July 1998.

The issues of entitlement to temporary total ratings pursuant 
to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 are addressed in the 
decision below.  The remaining issues are addressed in the 
REMAND section at the end of this decision.  



FINDINGS OF FACT

1.  On February 21, 1997, the veteran was hospitalized at a 
VA medical center where he underwent a lumbar and cervical 
myelogram; he was discharged on March 6, 1997.   

2.  Following discharge from the VA hospital on March 6, 
1997, the veteran did not require a period of one month or 
more for convalescence, there was no immobilization by cast, 
and there were no severe postoperative residuals.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.29, for the period of 
hospitalization from February 21, 1997 to March 6, 1997, for 
service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.29 
(1999).

2.  The criteria for entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30, based on a period of 
convalescence following surgery for service-connected low 
back syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in the 
veteran's substantive appeal, VA Form 9, received at the RO 
in July 1998, the veteran indicated that he wished to appear 
at a hearing before a Member of the Board in Washington, D.C.  
The record reveals that by VA letter dated in April 1999, the 
veteran was notified of the time and date of his scheduled 
hearing.  That letter was not returned as undeliverable, yet 
the veteran failed to appear at that hearing.  There are no 
other outstanding hearing requests of record, and the Board 
will proceed with this appeal.  

The Board finds that the veteran's claims for temporary total 
ratings for a period of hospitalization, and for a period of 
convalescence, are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  In that regard, the Board notes that 
a claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
developing facts pertinent to his claims.  See 38 U.S.C.A. 
§ 5107(a).

In February 1997, the veteran filed a claim for benefits 
under 38 C.F.R. § 4.29, and 38 C.F.R. § 4.30 for a period of 
hospitalization beginning in February 1997.  A review of the 
record reveals that the veteran appears to have filed his 
claim shortly after he was admitted to the hospital.  The 
veteran was hospitalized for complaints of back and neck 
pain.  The Board notes that the veteran was service-connected 
for low back syndrome, recurrent, pursuant to a March 1983 
rating decision, effective from December 1982.  More 
recently, in a November 1997 rating decision, the veteran's 
low back syndrome was redescribed for rating purposes as a 
herniated nucleus pulposus L4-5 with microdiscectomy.  
However, for the analysis below, the Board will refer to the 
veteran's service-connected disability as low back syndrome, 
as that was how the disability was characterized during the 
period of hospitalization at issue in this appeal.  

I.  38 C.F.R. § 4.29.

According to the law, a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.  Meritorious claims of veterans who are discharged 
from the hospital with less than the required number of days 
but need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 4.29(g).

The veteran contends, as set forth in his February 1997 
claim, that he should be entitled to a temporary total rating 
for a period of hospitalization beginning in February 1997, 
in which he was hospitalized for a service-connected low back 
syndrome.  The record reflects that on February 21, 1997, the 
veteran was admitted to a VA hospital in Richmond, VA, and 
discharged on March 6, 1997.  The veteran underwent a lumbar 
and cervical myelogram during that period of hospitalization.

Initially, the Board notes that as the foregoing period of 
hospitalization was less than 21 days, the veteran does not 
meet the basic requirements for a temporary total rating for 
a low back disability under 38 C.F.R. § 4.29.  Moreover, the 
hospital report reflects that the veteran was discharged to 
go home, and to return for follow-up treatment in six weeks.  
There is no evidence of record  that he required post-
hospital care, or a prolonged period of convalescence so as 
to warrant referral to the Director, Compensation and Pension 
Service for review.  See 38 C.F.R. § 4.29(g).

II.  38 C.F.R. § 4.30

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraphs 
(a)(1), (2), (3) of 38 C.F.R. § 4.30, effective from the date 
of hospital admission or outpatient treatment, and continuing 
for one, two, or three months from the first day of the month 
following such hospital discharge or release.  Such total 
ratings will be followed by appropriate schedular 
evaluations.  A total rating may be assigned if treatment of 
a service-connected disability results in surgery 
necessitating at least one month of convalescence, or non-
postoperative immobilization by a cast.  38 C.F.R. 
§ 4.30(a)(1), (a)(3).  Additionally, a total rating may be 
assigned if treatment of a service-connected disability 
causes surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  38 C.F.R. § 4.30(a)(2).  A total 
rating under this section requires full justification, and 
extensions may be made under paragraphs (a)(1), (2), or (3) 
of this section.  38 C.F.R. § 4.30(b)(1)(2).

In the present case, in February 1997 the veteran filed a 
claim for a temporary total rating pursuant to 38 C.F.R. 
§ 4.30, based on a period of hospitalization beginning in 
February 1997.  As noted above, the veteran was hospitalized 
on February 21, 1997 and underwent a lumbar and cervical 
myelogram.  The veteran was discharged to home, and 
instructed to return in six weeks for a follow-up 
examination.  There is no evidence of record that the veteran 
required at least one month of convalescence or that there 
was immobilization by a cast.  See 38 C.F.R. § 4.30(a)(1), 
(a)(3).  Nor is there any evidence of record that the veteran 
experienced severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  See 38 C.F.R. § 4.30(a)(2).  

Conclusion

With regard to the appeals based on claims under 38 C.F.R. 
§§ 4.29, 4.30, the Board finds that the preponderance of the 
evidence is against temporary total ratings under those 
regulatory provisions.  It follows that the benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
allow for favorable determinations as to these issues. 


ORDER

Entitlement to temporary total ratings under 38 C.F.R. § 4.29 
and 38 C.F.R. § 4.30 based on hospitalization in February and 
March 1997 for treatment of a service-connected low back 
disability is not warranted.  To this extent, the appeal is 
denied. 



REMAND

It appears that medical evidence was received in June 1998 
documenting treatment for the veteran's low back disability 
that same month.  However, it does not appear that the June 
1998 supplemental statement of the case or any subsequent 
supplemental statement of the case addressed this new 
evidence.  According to 38 C.F.R. § 19.31, a supplemental 
statement of the case must be furnished to the veteran when 
additional pertinent evidence is received.  The June 1998 
medical records are clearly pertinent to the increased rating 
for low back disability issue, and after noting that the 
record includes medical references over the years to cervical 
and thoracic spine problems in conjunction with references to 
low back problems, the Board declines at this time to find 
that the newly received evidence is not in any manner 
pertinent to the service connection for cervical spine and 
for thoracic spine disability issues.  Moreover, as the newly 
received evidence addresses a service-connected disability, 
appellate review of the TDIU issue must also be deferred 
pending RO review of the newly received evidence.  

Further, the Board notes that while the increased rating for 
low back disability issue arises from the July 1997 rating 
decision which continued a 40 percent rating, by rating 
decision in November 1997 the RO increased this rating to 60 
percent.  However, by rating decision in June 1998, the RO 
reduced the rating to 40 percent.  The veteran did indicate 
disagreement with the initial proposal to reduce the rating 
(in February 1998), but as there was not yet a decision 
effecting the reduction, his expression of disagreement to 
the proposed reduction could not initiate an appeal.  
However, in a VA Form 9 received in July 1998, the veteran 
referred to a 60 percent rating in connection with the low 
back issue, and the Board believes that this communication 
can be viewed as a notice of disagreement from the June 1998 
reduction in the low back disability rating from 60 percent 
to 40 percent.  Accordingly, action must be accomplished 
pursuant to 38 C.F.R. § 19.26, including issuance of a 
statement of the case on the reduction issue, so that the 
veteran will have the opportunity to complete an appeal on 
that issue if he so desires.  

The Board recognizes that the increased rating for low back 
disability issue which is already in appellate status will 
encompass a review of the appropriate evaluation to be 
assigned to include the period addressed in the reduction 
action.  However, as the criteria for a reduction are 
different in certain ways from the criteria for increased 
ratings, the Board believes that the reduction issue should 
be treated as a separate issue.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any pertinent VA and private medical 
records not already of record since June 
1998.  

2.  The RO should undertake action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the issue of the propriety of the June 
1998 reduction of the evaluation for the 
veteran's service-connected low back 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal on this issue. 

3.  The RO should review the expanded 
record, to include all evidence received 
which has not yet been addressed in a 
statement of the case or supplemental 
statement of the case, and determine if 
the veteran's claims of entitlement to 
service connection for cervical spine 
disability, entitlement to service 
connection for thoracic spine disability, 
entitlement to an increased rating for a 
herniated nucleus pulposus, L4-5, with 
microdiscectomy, currently evaluated as 
40 percent disabling, and entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disability can be granted.  The veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for consideration 
of all issues properly in appellate 
status.  

The purpose of this remand is to comply with VA regulations 
and to ensure due process of law.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection the matters addressed by this remand.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



